Citation Nr: 9911335	
Decision Date: 04/27/99    Archive Date: 05/06/99

DOCKET NO.  96-03 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel



INTRODUCTION

The veteran had active service from November 22, 1943 to 
January 11, 1944.  The veteran and appellant were married 
from November 1960 until his death in January 1988.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 1995 rating decision from the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied service connection for the cause of the 
veteran's death as not well grounded.  


FINDINGS OF FACT

1. The veteran died on January [redacted], 1988.  The death 
certificate identified the immediate cause of death as 
acute myocardial infarction due to or as a consequence of 
coronary artery atherosclerosis.  

2. The veteran had no adjudicated service-connected 
disabilities prior to his death.  

3. No service-connected disability has been shown to be the 
immediate cause or a contributing factor in the veteran's 
death.


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The veteran's service entrance examination, dated in November 
1943, indicated no abnormalities.  In January 1944, the 
veteran was referred to the psychiatric unit because of 
complaints of nervousness.  The veteran was discharged due to 
psychoneurosis, anxiety neurosis.  

The veteran was hospitalized at Sun Towers Hospital in 
January 1988 for atherosclerotic occlusive disease of the 
coronary arteries.  The veteran was admitted with complaints 
of precordial chest discomfort.  The physician indicated a 
history of severe calcified aortic stenosis and high-grade 
stenosis of a large right coronary artery in 1978.  
Approximately one year later, the veteran was found to have 
stenosis involving the left anterior descending bypass graft.  
During hospitalization, the veteran underwent bypass surgery, 
but developed hypotension, electrocardiogram (EKG) changes, 
and cardiac arrest.  

The veteran died on January [redacted], 1988.  The death 
certificate indicated an immediate cause of death of acute 
myocardial infarction due to or as a consequence of coronary 
artery atherosclerosis.  

In October 1994, the appellant filed an informal claim for 
benefits indicating that the veteran's death was due to the 
veteran's military service.  The appellant indicated that the 
veteran was accepted into the military in good physical 
health, but was later discharged for physical reasons.  

A formal claim was filed in November 1994.  In support of her 
claim the appellant stated that the veteran's death was 
caused by tuberculosis and a neuropsychiatric disorder due to 
fear, which arose within one year of service.  

In her VA Form 9, substantive appeal, received in December 
1995, the appellant requested a personal hearing before a 
Member of the Board.  A hearing was scheduled for February 
22, 1999, but the appellant did not appear.  


II. Analysis

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  Where certain diseases, such as 
arteriosclerosis, are manifested to a compensable degree 
within the initial post-service year, service connection may 
be granted on a presumptive basis.  38 U.S.C.A. §§  1101, 
1112 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 
(1998).

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1113(b) (West 1991); 38 C.F.R. § 3.303(d).  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312 (1998).  In cases where the veteran 
was not service-connected for any disability during his 
lifetime, service connection for cause of death may be 
established where the evidence shows that the disability was 
incurred in service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.

The threshold question to be answered in the appellant's 
claim is whether she has presented evidence of a well-
grounded claim.  Under the law, a person who submits a claim 
for benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A claim need not be conclusive but only possible to satisfy 
the initial burden of § 5107(a).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the appellant in the development of 
her claim.  38 U.S.C.A. § 5107, Murphy, 1 Vet. App. 78 
(1990).  

The United States Court of Appeals for the Federal Circuit 
held that, "For a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability. Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required."  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) quoting 
Epps v. Brown, 9 Vet. App. 341, 343-344 (1996); see 38 C.F.R. 
§§ 3.303, 3.307, 3.309; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
See Robinette v. Brown, 8 Vet. App. 69, 75 (1995). 

The veteran died in January 1988 from acute myocardial 
infarction due to coronary artery atherosclerosis.  Thus, the 
appellant has submitted evidence to meet the first element of 
a well-grounded claim.

However, there is no evidence that the veteran had any 
cardiac abnormalities during service, and the record does not 
contain any competent evidence of a nexus between the 
veteran's death and any incident of service.  On service 
entrance in November 1943, the veteran's examination was 
without abnormalities.  Less than two months later, the 
veteran was discharged due to psychoneurosis.  The service 
psychiatric consultation report did not indicate any cardiac 
manifestations of the veteran's psychiatric disorder.  The 
Board notes that the physician at Sun Towers Hospital 
indicated that the veteran's heart condition had become 
manifest in 1978, thirty-four years after discharge from 
service.  The medical records do not indicate any connection 
between the veteran's inservice diagnosis of psychoneurosis 
and his later diagnosed heart condition.  

The appellant repeatedly mentioned a diagnosis of 
tuberculosis.  The record contains no medical diagnosis of 
tuberculosis.  Without evidence of inservice occurrence and a 
nexus between the veteran's death and an incident of service, 
the appellant's claim cannot be well grounded.  

The Board recognizes that the Court has held that there is 
some duty to assist in the completion of an application for 
benefits under 38 U.S.C.A. § 5103 (West 1991) even where the 
claim appears to be not well grounded.  Beausoleil v. Brown, 
8 Vet. App. 459, 465 (1996); Robinette v. Brown, 8 Vet. App. 
69, 79-80 (1995).  The appellant has not identified any 
medical evidence that has not been submitted or obtained, 
which would support a well-grounded claim.  Thus, VA has 
satisfied its duty to inform the appellant under 38 U.S.C.A. 
§ 5103(a).  See Slater v. Brown, 9 Vet. App. 240, 244 (1996).



ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

